NOT FOR PUBLICATION

                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY



NAEEM MITCHELL,
                                                  Civil Action No.                 16-0532(MCA)
               Petitioner,

        v.                                                   OPINION

THE ATTORNEY GENERAL OF THE
STATE OF NEW JERSEY and
WILLIE BONDS,

                       Respondents.



MADELINE COX ARLEO,         District Judge

I.      INTRODUCTION

        This matter has been opened to the Court by the pro                                se

Amended Petition         (ECF No.     2)    of Naeem Mitchell             (“Petitioner”)

seeking an evidentiary hearing and a writ of habeas                                corpus

pursuant to 28         U.S.C.   §   2254.    (ECF No.    2    at       14.)   On April      18,

2016,    Respondents      filed an Answer to the Amended Petition.                              (ECF

No.   7.)    Petitioner thereafter sought              extensions of time to                    file

his   reply to Respondents’           Answer    (ECE Nos.          8    and 10),     which this

Court granted.         (ECF Nos.     9 and 12.)       On September            6,   2016,

Petitioner filed his traverse,                replying to Respondents’                 Answer.

(ECF No.      10—1.)    On October 31,        2018,    Petitioner filed a Notice

of Motion for an Evidentiary Hearing regarding his § 2254

Amended Petition.         (ECF No.     13.)
      For the reasons explained below,                 the Court will:          deny the

Amended Petition without prejudice; deny the Motion without

prejudice;    and allow Petitioner leave to file evidence that his

habeas application is not per se untimely.

II.   FACTUAL BACKGROUND & PROCEDURAL HISTORY

      A. Factual Background

      This Court,    affording the state court’s factual

determinations the appropriate deference,                   see 23 U.S.C.        §

2254(e) (1),: relies upon the recitation of facts as set forth by

the Appellate Division of the Superior Court of New Jersey

(“Appellate Division”)        in its July 1,           2015 written opinion.

State of New Jersey v.Mitchell,                 No.   A—1518—l3Tl,       2015 t’L

3966706   (N.J.   Super.    Ct.   July 1,       2015).    (ECE No.      7—7.)   The

Appellate Division affirmed the ruling of the Law Division of

the Superior Court of New Jersey denying Petitioner’s

application for post—conviction relief                   (“PCR”)   .   Mitchell,      2015

WL 3966706,   at *11.      The Appellate Division discerned the

following facts fror the record on appeal,                   which this Court




  Pursuant to 28 U.S.C. § 2254(e) (1), “[i]n a proceeding
instituted by an application for a writ of habeas corpus by a
person in custody pursuant to the judgment of a State court, a
determination of a factual issue made by a State court shall be
presumed to be correct. The applicant shall have the burden of
rebutting the presumption of correctness by clear and convincing
evidence.”


                                            2
considers along with other parts of the record that are

pertinent to this Opinion:

       In a ten—count indictment,          an Essex County grand jury

charged Petitioner with first—degree attempted murder of four

Newark police officers in violation of N.J.                 Stat. Ann.       § 20:5-1

and N.J.     Stat. Ann.    § 20:11—3    (counts one,       three,    five,    and

seven) ;    four counts of second—degree aggravated assault upon

those police officers in violation of N.J.                 Stat. Ann.    § 20:12—

1(b) (1)    (counts two,    four,   six,   and eight);      third—degree

possession of a handgun without a permit in violation of N.J.

Stat. Ann.     § 20:39-5(b)      (count nine);        and second—degree

possession of a handgun for an unlawful purpose in violation of

N.J.   Stat. Ann.     § 20:39-4(a)     (count ten). Mitchell,          2015 WL

3966706,     at *3•

       On July 23,     2007,    a jury acquitted Petitioner on counts

one,   five,   and seven charging attempted murder,                and counts six

and eight charging aggravated assault,                but Petitioner was

convicted of second-degree aggravated assault upon two of the

police officers       (counts two and four)       ,    and the weapons offenses

(counts nine and ten)       .   (Mitchell,     2015 WL 3966706,       at *4;    State

v. Mitchell,     2010 WL 4025941,      at *1     (N.J.    Super.    Ct. Aug.    20,

2010.)     The jury was unable to reach a unanimous decision on

count three,     and that count was subsequently dismissed.

(Mitchell,     2015 WL 3966706,      at *4; Mitchell,        2010 WL 4025941,         at

                                           3
*1.)   Following the jury verdict,             Petitioner pled guilty to a

separate indictment that charged him with second-degree

possession of a handgun by a prohibited person in violation of

N.J.   Stat. Ann.     § 2C:39-7(b)(l).         (Id.)

       On September 10,       2007,    the court sentenced Petitioner to:

consecutive ten—year prison terms on counts two and four

(second-degree aggravated assaut)               ,   subject to an eighty—five

percent period of parole ineligibility under the No Early

Release Act    (“NERA”),      N.J.    Stat. Ann.       § 2C:43—7.2; a concurrent

five—year term with two—and—one—half years of parole

ineligibility on count nine            (third—degree possession of a

handgun without a permit) ;           a concurrent ten—year term with five

years of parole ineligibility on count ten                  (second—degree

possession of a handgun for an unlawful purpose) ;                 and a ten-year

consecutive term with a five—year pericd of paroe ineligibility

for second-degree possession cf a handgun by a prohibited

person,    charged in a separate indictment.               (Mitchell,   2CZO WZ

4025941,    at *1.)   This,    Petitioner’s aggregate sentence was

thirty years in prison,         with twenty-three years of parole

ineligibility       (seventeen years under NERA,           with an additional

five—year period of parole ineligibility for possession of a

handgun by a prohibited person).               (Id.)    (See also ECF No.    7—22 at

14—21;    ECF No.   7—4 at 61—67.)




                                           4
       On March 24,    2008,     Petitioner filed a Notice of Appeal of

his conviction.       (ECF No.    7—4 at 68.)   Petitioner’s direct appeal

challenged:     the trial court’s jury instructions as to elements

of the charged offenses;          the trial court not merging the charge

of possession of a weapon for an unlawful purpose with that for

aggravated assault;       the trial court’s imposition of consecutive

neriods of parole supervision on two NERA offenses;                 the trial

court’s imposition ct ccnsecuttve sentences;              and the :rzal

court’s imposition of an allegedly excessive sentence.

(Mitchell,     2010     4025941,     at w

       On August 20,    2010,     the Appellate Division remanded for

entry of a corrected judgment that merged count ten into counts

two and four and that imposed concurrent NERA supervisory terms.

En all other resoects,         the Appellate Division affirmed

Petitioner’s udgment of conviction.             (Mitchell,   2010 WL 4025941,

at   *5.)   The Law Division then entered an amended judgment on

August 20,     2010 that merged count ten into counts two and four

and that imposed concurrent NERA supervisory terms.                 (Mitchell,

2010 NL 4025941,      at *5;     ECE No.   7—23 at 3—5;   ECE No.   7—4 at 79—

82.)   It does not appear from the record before this Court that

Petitioner sought to appeal that amended judgment of conviction.

       Petitioner filed a petition for certification from the

Appellate Division’s decision with the New Jersey Supreme Court.




                                           5
That Court denied certification on February 15,                 2011.   (ECE No.

7—4 at 83.)

        Petitioner thereafter filed a 9CR petition.              Petitioner’s

original 9CR petition is dated March 30,               2012,   but there is no

time—stamped copy of that petition in the record before this

Court showing the date the petition was actually filed with the

9CR court.      (See ECF No.   7—4 at 85—98;        ECF No.    1—5 at l—. )    The

9CR trial court’s June 27,         2013 written opinion denying 9CR

states that Petitioner filed his 9CR application on April 3,

2Q12.    (ECE No.   7—4 at 134.)    Nevertheless,       given Petitioner’s pro

se status,      this Court will give Petitioner the benefit of the

doubt and will use March 30,            2012 as the date when he filed his

9CR aplication.       The Court uses it as the 9CR file date for

purposes of this Opinicn only.

        On January 22,   2013,   Petitioner filed or. Amended Verified

Petition with the 9CR court.            (ECF No.    7—4 at 99—122 and at      :34.)

        The Fonorable vichae       L.   .Ravin,    J.S.C.   denied 9CR in a

written opinion and order dated June 27,               2013.    (ECF No.   7-4 at

132-52. )   2




2 This Court notes that Respondents’ Answer states that the 9CR
trial court held oral argument on March 22, 2013 regarding
Petitioner’s 9CR application. (ECF No. 7 at 17.) Respondents’
Answer does not, however, append the transcript from that
hearing, as Respondents state that it is “missing.” (ECE No. 7—1
at 3.) The contents of that transcript are not determinative of
the issues before this Court on Petitioner’s Amended Petition,
as explained in this Opinion.

                                           6
        Petitioner filed a Notice of Appeal of the 9CR denial,

dated November 25,          2013.    (ECF No.    7—4 at 153-54.)      Petitioner’s

designated counsel filed a brief in support,                     dated May 12,      2014.

(ECF No.       7—4 at 2—42.)       Petitioner also filed a pro se supporting

appellate brief,       dated August 8,          2014.    (ECF No.   7—24.)

        On July 1,    2015,    the Appellate Division affirmed denial of

PCR.    (ECE No.    7—7.)

        On November 6,       2015,    the New Jersey Supreme Court denied

Petitioner’s petition for certification.                   (ECF No.   7—9.)

        Petitioner executed his original § 2254 petition on January

14,    2016.    (ECF No.    1 at 17.)    He left blank the section of that

petition directing him to indicate the date on which the

petition had been placed into the prison mailing system.                         (Id.)

The Clerk’s Office of this Court received and docketed his

original habeas petition on January 29,                  2016.    (ECF No.    1.)

        Petitioner executed his amended § 2254 petition on February

11,    2016.    (ECF No.    2 at 14.)    He placed it into the prison

mailing system on that same date.                (Id.)

        On March 14,       2016,    this Court entered an Order directing

Respondents to answer the Amended Petition.                   (ECF No.    4.)

        On April 18,       2016 Respondents filed their Answer with

supporting exhibits,          arguing,    inter alia,       that Petitioner’s

application for habeas relief is untimely.                   (ECF No.    7 at 45—46.)




                                            7
        On September 6,        2016,   Petitioner filed his traverse to

 Respondents’       Answer.    (ECF 10—1    (“Traverse”)   .   )   The Traverse

 addressed the merits of his substantive habeas claims                     (id.   at

 13—28)   ,   but did not reply to the untireliness argument in

 Respondents’       Answer.

        On October 31,        2018,    Petitioner filed a Motion for an

 Evidentiary Hearing on his habeas claim of ineffective

 assistance of counsel in the Amended Petition.                     (ECE No.   13.)

III.    ANALYSIS

        A. The Petition Appears Untimely, And The Present Record
           Does Not Support Statutory Tolling

        Under the Antiterrorism and Effective Death Penalty Act of

 1996     (“AEDPA”),   Congress prescribed a one—year period of

 limitation for the filing of federal habeas corpus petitions by

 state prisoners.       See Douglas v.       Horn,   359 F.3d 257,       261   (2004);

 28 U.S.C.      § 2244(d) (1).    The limitation period runs from the

 latest of      —




                (A) [TJhe date on which the judgment became
                final by the conclusion of direct review or
                the expiration of the time for seeking such
                review;
                 (B) ::]he date on which the impediment to
                filing an application created by State
                action in violation of the Constitution or
                laws of the United States is removed, if the
                applicant was prever.ed from filing by such
                State action;
                 (C) [T]he date on which the constitutional
                right asserted was initiafly recognized by
                the Supreme Court, if the right has been
                newly recognized by the Supreme Court and

                                             S
                made retroactively applicable to cases on
                collateral review; or
                (D) {T]he date on which the factual
                predicate of the claim or claims presented
                could have been discovered through the
                exercise of due diligence.

28 u.s.c.       § 2244(d) ()       Thus,    except in extremely limited

circumstances,         a prisoner must file one all—inclusive petition

within one year of the date when judgment of conviction becomes

final by the conclusion of direct review or the expiration of

the time for seeking such review.                 See 28 U.S.c.    § 2244(d).

       Under the AEDPA’s statutory tolling provision of §

2244 Cd) (2),       “[t]he time during which a properly filed

application for State post-conviction or other collateral review

with respect to the pertinent judgment or claim is pending shall

not be counted toward any period of limitation under this

section.” Under this statutory tolling exception,                    the AEDPA’s

one—year limitation period is tolled during the time a properly

filed application for state PCR relief is pending.                    See Merritt

v.    Blame,     326 F.3d 157,      161    (3d cir.    2003);   Fahy v.   Horn,   240

E’.Sc 239,      243   (3d cir.),    cart.    denied,    Horn v.   Fany,   534 U.S.

944    (2001)   .




3 An application fcr post—conviction relief is considered
“pending” within the meaning of § 2244(d) (2) during the period
between a lower state court’s ruling and the period a petitioner
has to seek review of the decision, whether or not the appeal
was actually sought. Swartz, 204 E’.3d at 424.


                                              9
       Here,   the New Jersey Appellate Division on August 20,               2010

affirmed Petitioner’s convictions and the sentences imposed,

remanding to the trial court for entry of a corrected judgment

of conviction that merged counts two,           four,    and ten and that

imposed consecutive NERA terms.          (Mitchell,     2010 WL 4025941,      at

*5)    The Law Division then entered the amended judgment of

conviction on the same day,         snecifically August 20,        2Q10.    (ECF

7—4 at 79—82. )   The New    Jersey    Supreme Court denied certification

on February 10,     2011.   (ECE No.    7—4 at 83.)

       State courts’   criminal judgments become “final” for AEDPA

purooses by the conclusion of direct review or by the expiration

of time for seeking such review,          including the ninety—day period

for filing a petition for writ of certiorari in the United

States Supreme Court.       Swartz v. Meyers,     204 F.3d 417,      419    (3d

Cir.   2000); Morris v.     Horn,   187 F.3d 333,     337 n.1    (3d Cir.

1999).   United States Supreme Court Rule 13.1 affords litigants

ninety days to file a petition for writ of certiorari in the

United States Supreme Court. Accordingly,             if a state prisoner,

such as Petitioner here,       seeks discretionary review to the

state’s highest court but does not file a petition for writ of

certiorari with the United States Supreme Court,                the state court

judgment becomes final ninety days after the state’s highest

court denies review or relief.         Thus,   since Petitioner did not

pursue direct review all the way to the United States Supreme

                                        10
Court,   his judgment of conviction became final ninety days                        after

entry of the New Jersey Supreme Court’s February 15,                   2011         order

denying certification        —-   i.e.,   May 16,   2011.   See 28 U.S.C.           §

2244(d) (1) (A)    (“The limitation period shall run from              .    .   .   the

date on which the judgment became final by the conclusion of

direct review or the expiration of the time for seeking such

review”)   .   The one-year limitations period of the AEDPA began to

run on May 17,      2011,   and it expired one year later         ——       on May 17,

2012.

        Petitioner has rot provided this Court with any evidence

that he placed his original § 2254 petition into the prison

mailing system on or before Nay 17,            2012.   instead,   the record

demonstrates only that he executed his original habeas petition

cm January 14,      2016    (ECF No.   I at 17),    making it per se untimely

unless saved by statutory or equitable tolling.                See 28 U.S.C.              §

2244 (d) (1) (A)

        Statutory tolling does not remedy the untimeliness of

Petitioner’s habeas application. Assuming for discussion

purposes only that Petitioner in fact filed his first PCR




  The August 20, 2010 amended judgment of conviction does not
appear to change the date on which petitioner’s conviction
became final. Indeed, there is nothing in the record to suggest
that Petitioner ever sought to appeal this August 20, 2010
amendment judgment of conviction at all, let alone within the
forty—five days allotted for filing a notice of appeal. See New
Jersey Rule of Court 2:4—1(a).

                                          11
petition on March 30,             2012,   that filing would not cure his

habeas application’s untimeliness. The March 30,                       2012 PCR

petition would have been Petitioner’s first action that might

have statutorily tolled the running of the AEDPA’s one-year

limitations period.           See Pace v.     DiGuglielmo,     544 U.S.     408,   410

(2005)     (habeas limitations period is statutorily tolled while a

properly filed state collateral relief petition is pending);

Figuerca     V.   Buachele,       No.   15—1200,    2015 WZ 1403829,      at *2

(D.N.J.    Mar.    25,    2015)    (statute of limitations is statutorily

tolled while a petitioner has a properly filed 9CR petition

pending before the state courts)                   (citing Swartz,     204 F.3d at 419

and Morris,       187    F.3d at 337 n.l)

       Three hundred and seventeen days passed between May 17,

2011     (i.e.,   when the AEDPA limitations period began to run)                   and

March 30,     202        (i.e.,   when the 9CR petition was supposedly

filed,    thus tolling the AEDPA’s one—year limitations period).

       The AEDPA limitations period then began to run again on

November 6,       2015,     when the New Jersey SuDreme Court denied

Petitioner’s petition for certification.                   (ECE’ No.    7—9.)   As of

November 6,       2015,     Petitioner’s original PCR petition was no

longer “pending,” see 28 U.S.C.               § 2244(d) (2).    Petitioner at that

point had forty—eight days remaining on his one—year AEDPA

limitations period.           Those remaining forty—eight days expired on

December 24,       2015.

                                              12
        However,    Petitioner missed the deadline because his

original § 2254 habeas petition was not filed until January 14,

2016,    approximately three weeks too late.

        In light of Petitioner’s pro se status,                   this Court will

also consider equitable tolling.

        B. Petitioner Has Not Demonstrated Entitlement To Equitable
           Tolling

        When,   as here,         statutory tolling is         unavailable,    the

AEDPA’s statute of limitations may be equitably toiled in

certain extraordinary circumstances.                   United States v.       Thomas,

713 F.3d 165,       174   (3d Cir.      2013).      Equitable tolling should be

granted sparingly and only when the principles of equity would

make the rigid application of a limitation period unfair.                            See

Thomas,    713 F.3d at 174           (citing Pabon v. Mahanoy,         654 F.3d 385,

399    (3d Cir.    2011) )   .   Mere excusable neglect is insufficient.                   Id.

        To claim equitable tolling,                a habeas petitioner must show:

(1)    that he faced “extraordinary circumstances” that stood in

the way of timely filing,              and   (2)    that he exercised “reasonable

diligence” in pursuing his rights throughout the period to be

tolled.    Holland v.        Florida,    560 U.S.      631,    130 S.Ct.    2549,    2562—

63    (2010);   United States v.         Johnson,      590 F. App’x 176,       179    (3d

Cir.    2014)   (quoting Pabon,         654 F.3d at 399).         To establish

extraordinary circumstances for equitable tolling,                         a petitioner

must show either that he has been actively misled,                         that he was



                                              13
prevented from asserting his rights in some extraordinary way,

that he timely asserted his rights in the wrong forum,                      or that

the court misled him regarding the steps he needed to take to

preserve his claim.         See Jones v. Morton,           195 F.3d 153,    159    (3d

Cir.   1999);    see also Brinson v.         Vaughn,      398 F.3d 225,    230    (3d

Cir.),   cert.    denied,    546    u.s.   957   (2005).    “There are no bright

lines in determining whether equitable tolling is warranted in a

given case.” Pabon,         654 F.3d at 399. The courts should only

permit it “in the rare situation where it is demanded by sound

legal principles as well as the interests of justice.” LaC’ava v.

Kyler,   398 F.3d 271,      275     (3d Cir.     2005).

       Here,    Petitioner has not offered any argument whatsoever,

much less any evidence,            that this case is one of those “rare

situation{s]     .“   LaCava,   398 F.3d at 275.

       Furthermore,      this Court itself is unable to reasonably

discern from the record any demonstration of equitable tolling’s

“extraordinary circumstances” or “reasonable diligence” prongs.

       In addition,      the claims asserted in Petitioner’s habeas

Amended Petition were all available to him before the AEDPA

limitations period expired;            his claims are not based,           for

instance,      on newly and recently discovered evidence.5



  The Amended Petition asserts five ineffective assistance of
counsel claims. (ECF No. 2.) The Court notes that pages numbered
five and six in the top right-hand corner are omitted in the
Amended Petition that the Petitioner filed. (Id.)

                                            14
     Notwithstanding the Amended Petition’s untimeliness and the

absence of any argument or evidence in the record to support

statutory or equitable tolling,      this Court will,   in light of

Petitioner’s pro se status,      deny the Amended Petition without

prejudice.

     The Court will allow Petitioner leave to file materials

that demonstrate his habeas application is not per se untimely.

Specifically,   if he chooses,   Petitioner may submit evidence that

this Court should use a different date rather than May 16,        2011

as the date for which his judgment of conviction became final,

as well as evidence or arguments that statutory tolling and/or

equitable tolling apply to make his federal habeas petition

timely.   Petitioner shall be given thirty days in which to submit

such materials/arguments,   should he elect to do so.     :n the event

Petitioner does timely file any such arguments or evidence,

Respondents may respond to such filing within thirty days after

Petitioner files the evidence.

     In the event Petitioner does not file any such evidence or

argument within thirty days of the date of this Opinion,       this

Court shall dismiss the Amended Petition with prejudice.

     Because this Court is dismissing the Amended Petition

without prejudice,   this Court will reserve judgment on whether a

certificate of apocalability shall issue at this time.

     Finally,   the Court wilt deny without prejudice Petitioner’s

                                    15
Motion for an Evidentiary Hearing.              (ECF No.   13.)   The Amended

Petition appearing time—barred,           and Petitioner having failed to

make the threshold proffers necessary for either statutory or

equitable tolling,      his hearing request does not merit further

written discussion and his Motion is denied at this time.                  See

Zettlemoyer    V.   Fulcomer,      923 F.2d 284,    298 n.2   (3d Cir.   1991)

 (petitioner no: entitled to evidentiary hearing based on “bald

assertions and ccnclusorv allegations”).

IV.   CONCLUSION

      For all of these reasons,          the Amended Petition is untimely.

The record does not suupcrt statutory or equitabe tolling.

Therefore,    the Amended Petition        (ECF No.    2)   and the Motion for

an Evidentiary Hearing        (ECF No.    13)   will be denied without

prejudice.   An appropriate Order follows.




Daced:L/I               ,   2019                / i,fr/D
                                              Aadc’ltne Cox Arleo
                                               United States District Judge




                                         16
